      Case 2:19-cv-10492-RAO Document 20 Filed 07/22/20 Page 1 of 1 Page ID #:40



1    JANNA K. LOWENSTEIN (SBN 225371)
     Lowenstein Disability Lawyers, A.L.C.
2         25350 Magic Mountain Pkwy Suite 300
          Valencia, CA 91355
3         Tel: (818) 905 6611
          Fax: (818) 789 1375
4         Email: jklowenstein@yahoo.com
5    Attorneys for Plaintiff
6

7                               UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9

10   MARY MARGARET                           )     Case No. 2:19-CV-10492-RAO
     GUNNESS VALLANDINGHAM                   )
11                                           )
                  Plaintiff,                 )     [PROPOSED] ORDER AWARDING
12                                           )     ATTORNEYS FEES PURSUANT TO
     vs.                                     )     EAJA 28 U.S.C. §2412(d)
13                                           )
     ANDREW SAUL,                            )
14   COMMISSIONER OF SOCIAL                  )
     SECURITY                                )
15                                           )
               Defendant                     )
16   ______________________________
17
           Pursuant to the Stipulation between the parties, through their respective counsel,
18
     awarding attorney’s fees under EAJA,
19
           IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $1,881.09
20
     in attorney’s fees, as well as reimbursement of the $400.00 filing fee, for a total of
21
     $2,281.09, subject to the terms of the stipulation.
22

23
     Dated:    July 22, 2020
24
                                             HON. ROZELLA A. OLIVER
25                                           U.S. Magistrate Judge
26

27

28
     
                                                   1             Order Awarding EAJA Fees
